Citation Nr: 1541170	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-10 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right knee, to include as secondary to service-connected degenerative arthritis of the left knee.

2.  Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the left knee.

3.  Entitlement to an increased rating in excess of 10 percent for internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1975.  The Veteran received the Combat Infantryman Badge, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pasay City, Philippines, which denied service connection for degenerative arthritis of the right knee and continued 10 percent ratings for degenerative arthritis of the left knee and internal derangement of the left knee.

In January 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is warranted.  The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2014).

The Veteran was afforded VA examinations of his knees in January 2013 and June 2014.  The June 2014 examination does not contain an opinion on the nature and etiology of any right knee disability.  Moreover, in the January 2015 videoconference hearing, the Veteran and his representative asserted that the VA examinations were problematic  because the examination and rating schedule are based on measurements taken in controlled environments that did not take into account the Veteran's daily activities.  In addition, the Veteran indicated in the hearing his VA doctor was in the process of referring him to a specialist, and that his VA doctor and private doctors had opined that knee braces and/or a cane would worsen his knees.  

Accordingly, the RO/AMC should attempt to associate any relevant non-VA medical treatment records with the claims file.  All VA treatment records for treatment of the knees dated from June 2014 to present should also be obtained and associated with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

After the above records have been associated with the claims file, a medical opinion addendum should be obtained to determine the nature and etiology of any right knee disability, to include whether any right knee disability is secondary to the Veteran's service-connected left knee disabilities.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records showing treatment of any knee condition.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from June 2014 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  Schedule the Veteran for a VA examination of the joints to determine the nature and etiology of the right knee and the current severity of the left knee.  All testing deemed necessary must be conducted and results reported in detail. 

After reviewing the entire record, the examiner should provide an opinion as to the following:

a) whether it is at least as likely as not (50 percent probability or greater) that any current right knee disability had causal origins in active service.
b) whether it is at least as likely as not (50 percent probability or greater) that any current right knee disability is related to the Veteran's service-connected left knee disabilities.
c) whether it is at least as likely as not (50 percent probability or greater) that any current right knee disability is aggravated by the Veteran's service-connected left knee disabilities.

The examiner should comment on the Veteran's statements in the January 2015 Board hearing that he has used his right knee to compensate for his left knee problems for many years, including shifting his weight and gait to his right side. 

In discussing the severity of the left knee, the examiner should provide specific range of motion measurements and further comment on any additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement. The examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

The examiner should provide a rationale for all conclusions.  

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




